                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

GENETTE DAVIS                                                                        PLAINTIFF

V.                                               CIVIL ACTION NO. 3:17-cv-305-CWR-FKB

PECO FOODS, INC.                                                                   DEFENDANT

                                             ORDER

       Before the Court are Plaintiff Genette Davis’s Motion to Open Discovery [25] and Motion

to Continue Trial [28]. For the reasons described below, the Court finds that the motions should

be granted.

                                          I. Background

       Davis filed this employment discrimination suit on April 26, 2017. A month later, Peco

Foods filed a Motion to Dismiss. [4]. The Court ruled on the motion on September 6, 2017,

granting it in part and denying it in part. [11]. The Court then entered a Case Management Order

on November 8, 2017, setting a discovery deadline of May 22, 2018. [15].

       Davis propounded no discovery during the discovery period. On May 29, 2018, Davis and

her attorney failed to appear at a settlement conference before the undersigned. On June 5, 2018,

Peco Foods filed a Motion to Dismiss or, Alternatively, for Summary Judgment [19], arguing inter

alia, that Davis failed to prosecute her case. On July 6, 2018, Davis filed a motion requesting an

additional sixty days to conduct discovery. [25]. She has since also requested that the trial be

continued. [28].

       In support of her requests, Davis has submitted two affidavits by her attorney, Charles D.

Easley, Jr. Easley explains that the failure to conduct discovery and attend the settlement

conference was the result of a back injury he suffered that kept him out of the office from February



                                                 1
26 through May 14, 2018. [25-1]. He states that he believed that his office had propounded

discovery in the case prior to his injury, but after the expiration of the discovery deadline, he

realized that no written discovery had been served on Peco Foods.

       Easley testified in his affidavit that after returning from back surgery, he continued to suffer

medical problems that inhibited his ability to work on the case. He testifies that he continues to

lack full use of his right leg and foot, has suffered nerve damage, and has been slow to heal. [28-

1]. He also testifies that he has had difficulty breathing and was diagnosed in September 2018 with

asthma. Further, according to his affidavit, he underwent surgery on both of his eyes in September

2018. Easley states that since that surgery, he has had constant headaches, pain in both eyes, and

trouble reading. Id.

       Peco Foods opposes the motion. It contends that counsel’s medical problems are an

insufficient explanation for the failure to conduct discovery. Peco Foods also argues that reopening

discovery would be unfairly prejudicial to its case, as it has already fully briefed a dispositive

motion.

                                            II. Analysis

       Motion [25] amounts to an out-of-time request for an extension of the discovery deadline.

“Federal Rule of Civil Procedure 6(b) . . . states that if a request is made to extend time after the

original time has already expired, the court may ‘for good cause, extend the time ... if the party

failed to act because of excusable neglect.’” See Deaton v. Kroger Co., No. 4:13-CV-254, 2014

WL 3452486, at *1 (E.D. Tex. July 15, 2014). The Court weighs four factors in determining

whether to permit the out-of-time request for an extension: (1) the danger of prejudice to the non-

movant, (2) the length of the delay and its potential impact on the judicial proceedings, (3) the

reason for the delay, including whether it was within the reasonable control of the movant, and (4)



                                                  2
whether the movant acted in good faith.’” Id. (quoting Rivero v. Sunbeam Products, Inc., No. SA–

08–CV591–XR, 2010 WL 1752532 (W.D. Tex. Apr. 29, 2010)).

         First, the Court finds that granting Davis’s request for an extension would not prejudice

Peco Foods. Although Peco Foods has already filed a summary judgment motion, one of the

primary grounds for the motion is Davis’s failure to conduct discovery and failure to prosecute her

case. [20] at 4-9. The remaining arguments in Peco Foods’s motion will not be changed by further

discovery and should have already been anticipated by Davis’s counsel.1 In sum, nothing in Peco

Foods’s motion would give Davis an unfair roadmap in conducting discovery. This factor favors

Davis.

         Second, the request for an additional sixty days to conduct discovery is reasonable, but will

result in a significant delay in the scheduled trial date. Peco Foods, however, has not given a

substantive explanation as to how the delay itself would prejudice its case. The Court finds that

this factor favors neither party.

         Third and fourth, Davis, has shown legitimate reasons for delay that were out of her control,

although the Court is not convinced that her counsel has acted entirely in good faith. Easley’s

undisputed affidavit indicates that on February 25, 2018, he ruptured a disc in his back. Easley

testifies that he was in severe pain and confined to his bed for an extended time. He further testifies

that on April 6, 2018, he had back surgery and did not go back to work part-time until May 14,

2018. According to his affidavit, Easley was still unable to return to work full time by the time of

his affidavit, July 7, 2018, and still did not have full use of his right leg or foot and continued to

suffer pain in his back, right leg, and right foot.



1
 Specifically, Peco Foods argues that (1) Davis has no legally cognizable claim under Miss. Code Ann § 79-1-9, (2)
Davis failed to exhaust her administrative remedies, and (3) Peco Foods has articulated a legitimate, non-
discriminatory reason for her termination. Id. at 10-16.

                                                        3
       The Court finds that Easley has not acted entirely in good faith because he provides no

explanation for his failure to provide his initial disclosures or to propound or conduct discovery

before his injury on February 25, 2018. Nevertheless, the Court should not ignore the unrebutted

evidence regarding Easley’s condition on and after February 25, 2018. Based on the evidence, the

Court finds that the third and fourth factors weigh in favor of Plaintiff, but only for the time from

February 25, 2018, until the discovery deadline.

       The Court finds good cause for an extension of the discovery deadlines and that Plaintiff’s

failure to act after February 25, 2018, was due to excusable neglect. Further, having weighed the

relevant factors, the Court finds that the majority favor granting Plaintiff’s request for a 60-day

extension of the discovery deadline. Accordingly, Plaintiff’ motion [25] is granted.

       Having granted Plaintiff’s motion to extend the discovery deadline, the trial of this case

must necessarily also be continued. Therefore, Plaintiff’s motion [28] is granted.

       For the reasons set forth above, the Court amends the Scheduling Order as follows:

       1. All discovery must be completed by January 18, 2019;

       2. All dispositive motions and Daubert-type motions challenging another party’s expert

           must be filed by February 1, 2019. The deadline for motions in limine is fourteen days

           before the pretrial conference; the deadline for responses is seven days before the

           pretrial conference;

       3. A settlement conference is set for February 14, 2019, at 9:00 a.m. before United States

           Magistrate Judge F. Keith Ball in Courtroom 5D of the Thad Cochran United States

           Courthouse in Jackson, Mississippi;




                                                   4
       4. The pretrial conference is set for July 9, 2019, at 9:00 a.m. before United States District

           Judge Carlton W. Reeves in Courtroom 5B of the Thad Cochran United States

           Courthouse in Jackson, Mississippi; and

       5. This matter is set for a jury trial before United States District Judge Carlton W. Reeves

           during a two-week term of court beginning August 5, 2019, at 9:00 a.m. in Courtroom

           5B of the Thad Cochran United States Courthouse in Jackson, Mississippi.

       Although Easley’s affidavits explain why the Court should not hold Davis responsible for

the failure to complete discovery in a timely manner, the affidavits do not explain why Easley or

his office failed to contact the Court for more than three months following his back injury and

subsequent inability to work. The proper course of action would have been to notify the Court in

February or early March 2018, when Easley realized that he would be unable to return to work.

He should have requested a continuance at that time.

       Currently, the undersigned is uncertain of Easley’s medical condition. If Easley is unable

to adequately represent his client due to his medical conditions, he should move to withdraw. The

Court sets a deadline of November 28, 2018, for Easley to file a motion to withdraw if he believes

it to be necessary due to currently-existing medical conditions. If Easley does not file a motion to

withdraw by that time, the Court will presume that he does not believe his medical conditions will

inhibit his representation of his client going forward, and the Court will hold him the requisite

standard of compliance.

       SO ORDERED, this the 14th day of November, 2018.

                                                      __/s/ F. Keith Ball
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
